Citation Nr: 0908383	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-05 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2008, the Veteran and his brother provided 
testimony at a hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of the proceeding has been 
associated with the claims files.


FINDING OF FACT

The Veteran's PTSD is the result of in-service sexual trauma 
that has been corroborated by credible supporting evidence.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
PTSD.  Specifically, the Veteran contends that he has PTSD as 
the result of in-service sexual trauma that he experienced.

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2007).

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the record, the Board finds the evidence 
supportive of the Veteran's claim to be at least in equipoise 
with that against the claim.

In statements dated in June 2005 and June 2006, and through 
his testimony during his November 2008 Board hearing, the 
Veteran asserted that in late September or early October 
1972, while aboard a ship for about three weeks, he was 
drugged, beaten, and sexually assaulted by four sailors.  He 
stated that he was with the sailors because he was told that 
they could help him get drugs.  He furthermore stated that he 
did not report the event, and that, after the assault, he 
became increasingly distressed and suicidal, and attempted 
suicide by jumping ship in December 1972.  He also stated 
that his quarterly marks began falling after the incident, 
that he began using alcohol and drugs, for which he was 
written up at various times during service, and that he began 
to withdraw from others after the incident.  In the Board's 
opinion, the Veteran's testimony was credible.

Service treatment records indicate that the Veteran received 
medical treatment after jumping into a bay after taking drugs 
and drinking.  He was noted to be in good physical condition, 
but to seem to be having psychological problems.

Service personnel records indicate negative administrative 
remarks in March 1973, July 1973, September 1973, and 
November 1974.  They also indicate nonjudicial punishment for 
offenses in July 1973, August 1973, September 1973, and 
September 1974.  Such personnel records contain reports of 
negative behavior, including immaturity, possession and use 
of drugs, poor performance, occasional contemptuous attitude 
toward superiors, irresponsibility, inability to adapt to 
life in the service, and dereliction of the performance of 
duties. 

The post-service evidence, including a January 2007 VA 
hospital discharge summary, as well as several letters dated 
in 2007 and 2008 from the Veteran's treating VA psychiatrists 
and psychologists, indicate diagnoses of PTSD secondary to 
service sexual trauma. 

The Veteran also submitted a letter from his brother, dated 
in February 2008, which asserts that the Veteran changed from 
the time of service.  It also asserts that the Veteran was 
very outgoing and fun to be around prior to his period of 
service, but that, when he came back from the service, he was 
not the same, was very quiet, and kept to himself.

A Veterans Health Administration (VHA) psychiatrist reviewed 
the Veteran's claims folder and provided an opinion regarding 
his claimed PTSD due to in-service sexual assault in November 
2008.  The VHA psychiatrist noted that the Veteran abused 
drugs and alcohol and had suicidal behavior both before and 
after the alleged sexual assaults, so that this was not 
evidence of a behavior change due to the assaults.  The 
examiner also noted that, in the personnel record, there was 
no indication of poor performance or attitude in entries made 
before the alleged assault, but that there was an indication 
of poor performance, poor attitude, and disciplinary problems 
beginning within three months after the alleged assault.  The 
VHA psychiatrist believed that this could reasonably be 
assumed to be a behavior change due to the assault.  The 
psychiatrist also noted the statement written by the 
Veteran's brother that described the Veteran's behavior after 
returning home as "very different from when he left," and 
described the Veteran as "very outgoing and fun to be 
around" prior to service, and as "very quiet and kept to 
himself" after he came home.  The psychiatrist stated that 
this could also reasonably be assumed to be a behavior change 
due to the assault.  In light of this evidence, the VHA 
psychiatrist opined that it was at least as likely as not 
that the claimed in-service assaults actually occurred. 

Thus, the record contains medical evidence establishing a 
diagnosis of PTSD, credible supporting evidence that the 
Veteran's claimed in-service stressor actually occurred, and 
a link, established by medical evidence, between the current 
PTSD and the claimed in-service stressor.  Accordingly, 
service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


